Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered July 29, 1997, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly sanctioned the People for their delay in producing the Grand Jury testimony of three witnesses by *252giving the defendant the opportunity to recall those witnesses for further cross-examination (see, People v Bobadilla, 254 AD2d 493; People v Atkinson, 249 AD2d 317; People v Leon, 186 AD2d 587, 588; People v Best, 186 AD2d 141, 142). Dismissal was not warranted since the existence of the Rosario material was revealed before the People rested, and therefore the delay did not substantially prejudice the defendant (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866; People v Bobadilla, supra; People v Atkinson, supra; People v Leon, supra; People v Best, supra).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.